J-S17023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
                  v.                        :
                                            :
                                            :
 LEKIRR BROWN                               :
                                            :
                       Appellant            :   No. 959 EDA 2018

                 Appeal from the PCRA Order March 2, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002118-2012


BEFORE: BENDER, P.J.E., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                               FILED APRIL 26, 2019

      Appellant, Lekirr Brown, appeals from the order entered on March 2,

2018, dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A §§ 9541-9546. We dismiss the appeal.

      We briefly summarize the facts and procedural history of this case as

follows.    In July 2012, following a bench trial, the trial court convicted

Appellant    of    attempted   murder,   aggravated   assault,   simple   assault,

possession of an instrument of crime, reckless endangerment, carrying a

firearm on public property in Philadelphia, and persons not to possess a

firearm.    Appellant received an aggregate sentence of 10 to 20 years of

imprisonment, consecutive to a term of incarceration in another matter. On

March 8, 2013, Appellant filed a timely PCRA petition seeking nunc pro tunc

reinstatement of his direct appeal rights.      The trial court granted relief,

Appellant appealed, and we affirmed Appellant’s judgment of sentence in an
J-S17023-19



unpublished memorandum on June 16, 2014.                 See Commonwealth v.

Brown, 2014 WL 10919381 (Pa. Super. 2014) (unpublished memorandum).

Our Supreme Court denied further review. See Commonwealth v. Brown,

101 A.3d 784 (Pa. 2014).

       Appellant filed a timely pro se PCRA petition on February 20, 2015.

Appointed counsel filed an amended PCRA petition on May 9, 2017.                  On

January 22, 2018, the PCRA court issued notice of its intent to dismiss the

petition pursuant to Pa.R.Crim.P. 907. Appellant filed a pro se response. The

PCRA court dismissed Appellant’s PCRA petition on March 2, 2018. This timely

appeal resulted.1

       On appeal, Appellant presents the following issues for our review:

       I.     Is [Appellant] entitled to a new trial as the result of
              ineffective assistance of counsel where appellate counsel
              failed to raise and brief an issue that was raised in the [t]rial
              [c]ourt, by trial counsel, dealing with the [c]ourt’s error in
              permitting hearsay testimony from an anonymous witness?

       II.    Is [Appellant] entitled to a new trial as the result of trial
              counsel’s ineffectiveness when counsel failed to object to a
              hearsay question and answer(s) from an out-of-court
              statement that were impermissible for various evidentiary
              reasons?

       III.   Is [Appellant] entitled to a new trial as the result of trial
              counsel’s ineffectiveness when counsel failed to object to
              impermissible testimony from a police detective when that
____________________________________________


1  Appellant filed a counseled notice of appeal on April 1, 2018. On April 3,
2018, the PCRA court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied
timely on April 23, 2018. The PCRA court filed an opinion pursuant to
Pa.R.A.P. 1925(a) on June 7, 2018.

                                           -2-
J-S17023-19


              detective “concluded” that the victim was able to identify
              [Appellant]?

Appellant’s Brief at 3.

       Appellant’s submissions to this Court do not cite relevant case or

statutory authority. Hence, we deem all of his appellate issues waived and

dismiss his appeal. “Briefs [] shall conform in all material respects with the

requirements of [our appellate] rules as nearly as the circumstances of the

particular case will admit, otherwise they may be suppressed, and, if the

defects are in the brief [] of the appellant and are substantial, the appeal or

other matter may be quashed or dismissed.” Pa.R.A.P. 2101. The argument

portion of an appellate brief must include pertinent discussions of the points

raised on appeal, along with discussion and citation of pertinent authorities.

See Pa.R.A.P. 2119(a).        “We have repeatedly held that failure to develop an

argument with citation to, and analysis of, relevant authority waives the issue

on review.” Commonwealth v. Plante, 914 A.2d 916, 924 (Pa. Super. 2006)

(internal citation omitted); see also Commonwealth v. Tchirkow, 160 A.3d

798, 804 (Pa. Super. 2017) (“When issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present specific

issues for review, a court will not consider the merits thereof.”).

       In this case, Appellant provides this Court two bald citations2 in support

of three appellate issues. Moreover, Appellant fails to set forth a standard and

____________________________________________


2 Appellant cites 42 Pa.C.S.A. § 742 as conferring appellate jurisdiction. See
Appellant’s Brief at 1. He also cites generally to Pa.R.E. 803 regarding a
hearsay claim. Id. at 9.

                                           -3-
J-S17023-19



scope of review in contravention of Pa.R.A.P. 2111(a)(3). Because there are

substantial omissions and defects in Appellant’s appellate brief, we are unable

to provide meaningful review. “This Court will not act as counsel and will not

develop arguments on behalf of an appellant.” Tchirkow, 160 A.3d at 804.

Accordingly, we suppress Appellant’s brief and dismiss his appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/19




                                     -4-